Order affirmed; no opinion.
Concur: Judges Burice, Scileppi, Bergan, Keating, Breitel and Jasen. Chief Judge Fuld dissents and votes to reverse and to reinstate the order of Criminal Term granting defendant’s motion to suppress on the ground that a person charged with possession of contraband at the time of an unlawful search and seizure is necessarily a ‘ ‘ person * * * aggrieved” (Code Crim. Pro., § 813-c) by such illegal conduct even though he may not have had physical custody of the property. (See Jones v. United States, 362 U. S. 257, 263-264.)